DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 4 is objected to because of the following informalities:  lines 6 and 7 both recite, “the side surface,” both lines need to be changed to –a side surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikusa et al. [US 8,845,362].
Regarding claim 1, Chikusa discloses a connector, comprising: a housing (fig. 2; 10) including a terminal accommodation chamber (fig. 2; 11); a terminal fitting (fig. 2; 30) including a locking hole (fig. 6; 33), the terminal fitting (30) being inserted into the terminal accommodation chamber (11) from behind the housing (10); and a locking lance (fig. 2; 12) for retaining the terminal fitting (30) inserted into the terminal accommodation chamber (11), wherein: the locking lance (12) is cantilevered forward and includes a body portion (fig. 11; 20) resiliently displaceable (see fig. 4) in a direction (fig. 4; vertical direction) intersecting an insertion direction (fig. 4; horizontal direction) of the terminal fitting (30) and a projection (fig. 11; 15) projecting from the body portion (20) toward the terminal fitting (30) and configured to enter the locking hole (33, see fig. 6) when the terminal fitting (30) is inserted into the terminal accommodation chamber (11), a width (fig. 6; width of 15) of the projection (15) is smaller than that of the locking hole (33), a maximum width (fig. 6; width of 20) of the body portion (20) is larger than the width (width of 15) of the projection (15), and a part (fig. 11; 17, 18) of the body portion (20) connected to the projection (15) is formed with a guiding portion (17) gradually reduced in width toward the projection (15, see fig. 11).

Regarding claim 2, Chikusa discloses wherein; the locking lance (12) has an inclined surface (17) facing forward of the locking lance (12) and constituting the projection (15) and the guiding portion (17), and the inclined surface (17) is inclined in an overhanging manner so that the projection (15) is located forward of the body portion (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chikusa et al. [US 8,845,362] in view of Takahashi et al. [US 7,867,029].
Chikusa discloses all of the claim limitations except wherein a displacement restricting portion projecting further forward than the inclined surface and arranged opposite to the projection across the guiding portion is formed in a front end part of the locking lance.
However Takahashi teaches a displacement restricting portion (fig. 5b; 52) projecting further forward than the inclined surface (fig. 5b; 62) and arranged opposite to the projection (fig. 5b; 53) across the guiding portion (fig. 5b; 61) is formed in a front end part (fig. 5b; front of 50) of the locking lance (50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a displacement restricting portion projecting further forward than the inclined surface and arranged opposite to the projection across the guiding portion is formed in a front end part of the locking lance as suggested by Takahashi for the benefit of providing an improved locking mechanism that increases the retention strength for a terminal in order to prevent unwanted slippage or disengagement during operation.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chikusa et al. [US 8,845,362] in view of Zheng et al. [US 2013/0288542].
Chikusa discloses wherein a front wall portion (mark-up below from fig. 2; B) of the housing (10) is formed with: an insertion hole (mark-up; A) communicating with the terminal accommodation chamber (11) from a front surface (surface of B) of the housing (10); a guiding surface (mark-up; C) formed by recessing the front surface (surface of B) of the housing (10) in a tapered manner to surround the insertion hole (A).

    PNG
    media_image1.png
    365
    307
    media_image1.png
    Greyscale
	Mark-up 
Chikusa does not disclose a mold removal hole formed by cutting a region corresponding to at least the projection, out of the locking lance, in a front view.
Zheng teaches a mold removal hole (fig. 3; 35) formed by cutting a region (space of 35 that aligns with 24) corresponding to at least the projection (fig. 3; 24), out of the locking lance (fig. 3; 20), in a view.
NOTE: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e projection of the locking lance, does not depend on its method of production, i.e. a mold removal hole formed by cutting a region corresponding to at least the projection, out of the locking lance, in a front view. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been significant given patentable weight.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831